AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                        FILED IN THE
                                                     Eastern District of Washington                           U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON

               CHRYSTAL HANNAMAY D.,
                                                                                                         Mar 04, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-cv-00221-SMJ
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
           The Report and Recommendation (ECF No. 21) is ADOPTED in its entirety.
✔ other: The parties’ Stipulated Motion for Remand (ECF No. 20) is GRANTED.
’
           Plaintiff’s Amended Motion for Summary Judgment (ECF No. 15) DENIED AS MOOT.
           This matter is REVERSED and REMANDED to the Commissioner of the Social Security Administration for
           further proceedings consistent with the Report and Recommendation pursuant to sentence four of 42 U.S.C. §
This action405(g).  Judgment
            was (check one):
                             is entered for Plaintiff.

’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.                                          on a
      Report and Recommendation (ECF No. 21)


Date: 03/04/19                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
